HOLLOWAY, Circuit Judge (concurring and dissenting):
In No. 71-1177, I concur in the result. In Nos. 71-1286 and 71-1300, I respectfully dissent.
*896In the Chavez appeal, No. 71-1177, it does not appear to me that there are particular wrongs proscribed by the immigration statute, allegedly done by these defendants and sufficiently connected to these particular plaintiffs, for implication of private rights of action. However, in the Sanchez and Olguin appeals, Nos. 71-1286 and 71-1300, we deal with a federal regulatory statute with penalties and creating “Obligations and prohibitions’’ specifically requiring disclosures by persons defined in the Act, such as these defendants allegedly are, to a particular identifiable group, such as these plaintiffs. In these circumstances I believe that private rights of action should be implied to carry out the statutory policy. See Wyandotte Transp. Co. v. United States, 389 U.S. 191, 88 S.Ct. 379, 19 L.Ed.2d 407; J. I. Case Co. v. Borak, 377 U.S. 426, 84 S.Ct. 1555, 12 L.Ed.2d 423; Gilbert v. Nixon, 429 F.2d 348, 355 (10th Cir.), and cases there cited; and Gomez v. Florida State Employment Service, 417 F.2d 569 (5th Cir.). Therefore, in the latter appeals I cannot agree that the complaints fail to state a claim for relief.